DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-5) and species 1 - Figure 1 (claims 1-4) in the reply filed on 11/4/21 without traverse is acknowledged.  Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitation, “to a fuel gas subsystem to supply EFG from the liquefaction subsystem to a fuel gas subsystem” (line 10) is indefinite for 
The recitation, “LNG BOG” (line 12, 20, 21, 22, 23) is indefinite since it is contrary to the meaning of LNG to be a gas.  It is not clear how the LNG BOG is both a liquid and a gas.  The recitation does not use the terminology in the accepted definition and fashion.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “LNG” is a liquefied natural gas and the term “BOG” is a boil off gas, therefore, using the terms together is indefinite because these are mutually exclusive and the specification does not clearly redefine the terms or clarify how the recited fluid should be interpreted and if the fluid should be interpreted as a gas it is not clear why there is a recitation of LNG.
	The recitation, “the natural gas” (line 23) lacks proper antecedent basis and appears to be intended --the feed gas--.
	The recitation, “a compressed LNG BOG line fluidly connecting the compressor to a fuel gas line and a bidirectional line; the fuel gas line fluidly connecting the compressed LNG BOG line and the bidirectional line to the fuel gas subsystem; the bidirectional line fluidly connecting the feed gas line to the fuel gas line and fluidly connecting the compressed LNG BOG line to the feed gas line; wherein when in a the compressed LNG BOG in the compressed LNG BOG line.
	In regard to claims 3, 4, the recitations of the claims are indefinite since the claim is a system claim and the recitations of claims 3-4 are written as steps.  It is not proper to define an apparatus claim in terms of method steps.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducote (US 10267559).
	In regard to claim 1, Ducote teaches a natural gas liquefaction plant (see figures 2, 2a, 6, each individually fully meets the claim limitations; note that some reference numbers for these figures are only shown in Figure 1 for simplicity in making the drawings) comprising: 
a feed gas line (at least line from Raw gas inlet to 44) fluidly connected to a liquefaction subsystem (liquefaction system) to supply feed gas (raw gas) to the liquefaction subsystem (liquefaction system); 
a liquefied natural gas (LNG) line (line to LNG tank) fluidly connecting the liquefaction subsystem (liquefaction system) to one or more LNG tanks (LNG tank) to supply LNG (LNG) from the liquefaction subsystem (liquefaction system) to the one or more LNG tanks (LNG tank); 
an end-flash gas (EFG) line (34, 68) fluidly connecting the liquefaction subsystem (liquefaction system) to a fuel gas subsystem (either of GTG or Gas turbine(GT)) to supply EFG from the liquefaction subsystem (liquefaction system) to the fuel gas subsystem (GTG, GT); 
a LNG boil off gas (BOG) header (line from LNG tank to 1st stage of BOG recovery system) fluidly connecting the one or more LNG tanks (LNG tank) to a compressor (1st stage of BOG compressor) to supply BOG (boil off gas) from the one or more LNG tanks (LNG tank) to the compressor (1st stage of BOG compressor); 
st stage of BOG compressor) to a fuel gas line (line to GTG, GT) and a bidirectional line (33); 
the fuel gas line (line to GTG, GT) fluidly connecting the compressed LNG BOG line (line from later stages of compression) and the bidirectional line (33) to the fuel gas subsystem (GTG, GT); 
the bidirectional line (33) fluidly connecting the feed gas line (raw gas line) to the fuel gas line (Raw gas inlet to 44) and fluidly connecting the compressed LNG BOG line (line from later stages of compression) to the feed gas line (Raw gas inlet to 44); 
wherein when in a recycle mode the compressed LNG BOG line (line from later stages of compression) supplies compressed BOG from the compressor (1st stage of BOG compression) to the bidirectional line (33) and the bidirectional line (33) supplies the compressed BOG from the compressed LNG BOG line (line from later stages of compression) to the feed gas line (raw gas inlet to 44), and wherein when in a fuel mode the compressed LNG BOG line (line from later stages of compression) supplies the compressed BOG from the compressor (1st stage of BOG compressor) to the fuel gas line (line to GTG, GT) and the bidirectional line (33) supplies the feed gas (raw gas) from the feed gas line (at least line from raw gas inlet to 44) to the fuel gas line (lien to GTG, GT) (fully capable of the functional use). 
	In regard to claim 2, Ducote teaches that the structure of the plant is fully capable of the functional language of supplying compressed BOG from the compressor (1st stage of BOG compressor) to the fuel gas line (line to GTG, GT) and the bidirectional line (33) when in the recycle mode.
.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chantant (US 2010/0139317).
	In regard to claim 1, Chantant teaches a natural gas liquefaction plant (see full disclosure and all drawings) comprising: 
a feed gas line (10) fluidly connected to a liquefaction subsystem (at least 100, 200, 250) to supply feed gas (gas in 10) to the liquefaction subsystem (at least 100, 200, 250); 
a liquefied natural gas (LNG) line (520) fluidly connecting the liquefaction subsystem (at least 100, 200, 250) to one or more LNG tanks (600) to supply LNG (para. 76) from the liquefaction subsystem (at least 100, 200, 250) to the one or more LNG tanks (600); 
an end-flash gas (EFG) line (550) fluidly connecting the liquefaction subsystem (at least 100, 200, 250) to a fuel gas subsystem (700abc) to supply EFG from the liquefaction subsystem (at least 100, 200, 250) to the fuel gas subsystem (at least 100, 200, 250); 
a LNG boil off gas (BOG) header (610) fluidly connecting the one or more LNG tanks (600) to a compressor (620) to supply BOG (boil off gas) from the one or more LNG tanks (600) to the compressor (620); 

the fuel gas line (10) fluidly connecting the compressed LNG BOG line (630) and the bidirectional line (140) to the fuel gas subsystem (700abc); 
the bidirectional line (140) fluidly connecting the feed gas line (10) to the fuel gas line (300, 310, 320, 340) and fluidly connecting the compressed LNG BOG line (630) to the feed gas line (10); 
wherein when in a recycle mode the compressed LNG BOG line (630) supplies compressed BOG from the compressor (620) to the bidirectional line (140) and the bidirectional line (140) supplies the compressed BOG from the compressed LNG BOG line (630) to the feed gas line (10), and wherein when in a fuel mode the compressed LNG BOG line (630) supplies the compressed BOG from the compressor (620) to the fuel gas line (300, 310, 320, 340) and the bidirectional line (140) supplies the feed gas (from 10) from the feed gas line (10) to the fuel gas line (300, 310, 320, 340) (fully capable of the functional use). 
	In regard to claim 2, Chantant teaches that the structure of the plant is fully capable of the functional language of supplying compressed BOG from the compressor (620) to the fuel gas line (300, 310, 320, 340) and the bidirectional line (140) when in the recycle mode.
In regard to claims 3-4, Chantant teaches that the feed gas line (10), the compressed LNG BOG line (630), and the bidirectional line (140) are fully capable of being pressurized at about 60 bar gauge to about 65 bar gauge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 23, 2021